STRAUR, C. J.
(dissenting).
1. The deceased and his train crew, going east, arrived at Granger with train No. 1661 at 11:25 p. m. No. 3, the passenger train, was running west from Green River, which is thirty miles east of Granger. A collision occurred between these two trains about five miles east of Granger and about one mile west of the station called Azusa. The schedule time of No. 3 to leave Green River was 9 :40 p. m., and to' arrive at Azusa was 10:12. At Granger, the telegraph operator, at 11:35 p. m., delivered to the conductor of the de-. ceased’s crew a eopy of the train dispatcher’s order with respect to the movement of their train, which read: “Engine 1661 will run extra Granger to Green River.” At the same time the operator delivered to the conductor another train dispatcher’s order, which read: “No. 3 will run one hour and fifty minutes late Green River to Granger.” Copies of these orders were delivered to the deceased by the conductor. Relying on them, the deceased and his train crew left Granger at about 11:39 p1. m., with their train to make the run to Azusa. If No. 3 had been running one hour and fifty minutes late, as stated in the order, it would have reached Azusa at 12:02. The deceased had twenty-three minutes to make the run from Granger to Azusa, a distance of. six miles downgrade. This would have given the crew thirteen minutes to make the run and clear the track ten minutes of No. 3, as provided by the defendant’s rules. But the dispatcher’s order delivered to the deceased’s train crew at Gran-ger, stating the time that No. 3 was late, was incorrect. Erom the undisputed evidence ’it appears that No. 3 left Green River only one hour and1 forty-three minutes late, .and was running one hour and forty-four minutes late at the *354time of the collision. The train dispatcher’s record at Evan-ston, the place from which the orders were sent, showed that No. 3 was running only one hour and thirty minutes late. If the order was intended to be sent as it appears entered on the dispatcher’s record, either the dispatcher sent it incorrectly, or the telegraph operator at Granger incorrectly received and transcribed it. Neither the train dispatcher nor the telegraph operator were witnesses in the case. The entry appearing on the record that No. 3 will run one hour and thirty minutes late was confessedly not correct, for all the other evidence in the case, including other records of the defendant,, show that No. 3 was running one hour and, forty-three minutes late. The court, at the defendant’s request, charged the jury that under the laws of Wyoming, the state in, which the collision occurred, the telegraph operator .at Granger and the deceased were fellow servants; and that if the mís-tate in the order was due to the negligence of the operator in receiving and transcribing the order the plaintiff was not entitled to recover, unless the jury also found by a preponderance of. the evidence that the mistake made in the order was at least partly due to the negligence of the defendant in failing to exercise ordinary care to make and publish sufficient and adequate rules for the transmission and delivery of its train orders. The plaintiff’s case was predicated and tided on the theory that the defendant was negligent in failing to adopt and promulgate reasonably suitable and proper rules for the transmission of such orders. In this respect it was claimed that the defendant, in the exercise of ordinary care, ought to have adopted a rule requiring numbers in the body of such orders to be transmitted both in figures and in words. Evidence was given on the part of the plaintiff that the rules of the defendant, at the time of and prior to the accident, provided that, in transmitting train orders by the dispatcher to the telegraph operators, all numbers in the body of the order were required to be stated and transmitted in figures only, and not in words and figures; and *355that the defendant transmitted its train orders in such manner. Upon this point there is no conflict in the evidence.
2. In considering the law applicable to the case, it is necessary to bear in mind the questions presented for review. The defendant made thirty-two assignments of error. The first twenty-seven relate to rulings of the court in admitting in evidence, over the defendant’s objections, certain testimony of the plaintiff’s witnesses. Another relates to the ruling of the court in refusing to direct a verdict in favor of the defendant, and the rest to portions of the charge. After showing, among other things, the movement of the deceased’s train from the time it left Evanston until the collision, the time of its arrival and departure from Granger, the telegraph orders delivered to the deceased- by the operator at that place, and other orders delivered to him prior thereto, the transmission of the orders by the dispatcher to the operator, the rules of the defendant requiring numbers in, the body of the order to be stated in figures only, the entry in the train dispatcher’s record that No. 3 would run one hour and thirty minutes late, the order delivered to the deceased that it would run one hour and fifty minutes late, the manner ini which train orders were transmitted by the dispatcher to the telegraph operators and by them received, transcribed^ and delivered, the operation of N o. 3 from the time it left Green River, and the collision and the circumstances attending it, the plaintiff was then permitted to put in evidence, over defendant’s objection, the testimony of a number of witnesses to the effect that at the time of and prior to the accident there was a rule in use and in operation by other railroad companies which provided that numbers in the body of train orders transmitted by the dispatcher to the telegraph operators should be stated and transmitted in- words as well as in figures. Much evidence was given by witnesses, some of whom had been either dispatchers or telegraph operators, others conductors, enginéers, or brakemen in the employ of other railroad companies, and by a witness who was an inspector of the Interstate Commerce Commission, that such a *356rule was, and bad been, general and in use by many other railroad companies, and had been adopted and used by almost eveiy railroad company carrying on the business of railroading west of the Missouri river. While some of the objections made included the ground that the form of the questions propounded and the manner in which the fact was sought to be proved were improper, yet, as to all of the questions propounded, the principal, and as to most of them the only, objection made in the court below was, and the chief contention herd made is, that.the fact sought to be proved was immaterial, and that the evidence was improperly received on the ground that “whatever the method pursued by other railroad companies in transacting their particular business could not be taken as a criterion to show that the defendant’s method was wrong;” that “it was not demonstrated that other roads pursued a safer method,” or “that other roads had had a broader experience;” and that it was not proper, and “was not fair to the defendant, to permit this testimony to be given in any wise.” If this evidence was improperly received, I am clearly of the opinion its admission was prejudicial. 'I think, however, that it was both material and competent. The defendant, employing servants in a dangerous and complicated business, was bound - to prescribe rules sufficient for its orderly and safe management. It may be assumed, for it is not disputed, that the nature of the defendant’s business required the adoption and promulgation of some reasonable rule with respect to the transmission, receipt, and delivery of train orders. It was alleged that the rule promulgated and used by it was inadequate and unsuitable, and that the defendant was guilty of negligence in that regard. The ultimate question to be determined was, did the defendant use ordinary care in the discharge of such duty ? In order to properly determine it, it was incumbent' on the plaintiff to show several things: Among them, that, from the nature of the business in which it was engaged, the defendant, in the exercise of ordinary care, ought to have foreseen and anticipated the necessity of the adoption and *357enforcement of a rule reasonably adequate and safe, and one wbieb was calculated to guard against and prevent dangers against which the defendant was required to guard;' that the rule adopted by the defendant was not such a rule; that the rule suggested was suitable and practical, and, if adopted and observed, would have adequately protected its employees; and that due care had not been exercised by the defendant in such particulars. The defendant was not obliged to adopt the best or safest'rule. It was only required to use ordinary care in formulating such rules as were reasonably well calculated to guard against casualties which might be foreseen by it in the exercise of ordinary prudence and care. It was not required to exercise a higher degree of skill and care than a fair average of persons of ordinary care, prudence, and caution, engaged in a like business and in like circumstances. When the questions as to a reasonably safe and suitable appliance or rule, and the care exercised by the employer in adopting it, are involved, I think it competent to show the kind of appliances or rules in common use by others, engaged in like business and in like circumstances’. Upon such a question, this court, in Fritz v. Western, etc., Tel. Go. et al., 25 Utah 263, 71 Pac. 209, said:
“As we consider it, it is simply an inquiry as to the ordinary manner in which certain work is done, and we have been cited to no case where such testimony has been held inadmissible, but, on' the contrary, courts have held that testimony tending to show the customary manner of doing certain work was perfectly proper” — ■ citing cases.
This same principle is recognized in the case of Boyle v. U. P. B. Go., 25 Utah 420, 71 Pac. 988, and Fritz v. 8. L., etc., Go., 18 Utah 493, 56 Pac. 90.
In the case of Spiking v. Oonsol. By. & Power Go., 33' Utah 313, 93 Pac. 838, it is also said:
“Had the complaint charged negligence in the use of an improper fender, or of one not in general use, then it no doubt would have been necessary to support the allegation with proper proof by showing the kind of fenders in use generally by those engaged in *358a similar business which was managed and conducted with ordinary prudence and care.”
In 1 Labatt, Mast. & Serv., at section 213, tbe rule is stated as follows:
“Common usage being one of the tests by which the question whether a master’s duty has been performed is decided, the fact that other individuals or corporations engaged in the same business had or had not found it necessary to make rules .to regulate the particular subject-matter is one which is proper- to consider in determining whether a rule ought to have been promulgated under the circumstances, or whether the rule actually promulgated protected the servant sufficiently.”
Tbe following authority and eases also bold that such evidence was properly admitted: Abel v. Delaware & II. Canal Co., 128 N. Y. 662, 28 N. E. 663; 4 Thompson’s Comm. L. Neg.' section 4149; Ford v. L. 8. & N. 8. B. Co., 124 N. Y. 493, 26 N. E. 1101, 12 L. E. A.;454; Jones v. Kas. City, etc., B. Co., 178 Mo. 528, 77 S. W. 890, 101 Am. St. Hep-. 434; Benson v. N. Y., N. II. & H. B. Co., 23 E. I. 147, 49 Atl. 689; Berrington v. N. Y. & G. B. Co-., 131 N. Y. 582, 30 N. E. 57; Pittsburgh, etc., B. Co. v. McGrath, 115 Ill'. 172, 3 N. E. 439.
Such evidence is, of course, not conclusive; nor is it admitted on tbe theory.(as seems to be claimed by tbe appellant this evidence was admitted) that tbe defendant may be charged with negligence because other railroad companies adopted and used a rule other than and different from that adopted and used by the defendant, but on the principle, as illustrated by the cases, that when the conduct of an employer in this respect is on trial, it is proper for the jury to know what rules are in common use in that kind of business to better enable them to judge and determine, in looking at the different rules that prevail, what is a reasonable and proper rule, and whether the defendant used that degree of caution which is due from one' of common prudence in the same situation and in- like employment. It does not suffice to say, as does the appellant, that the rule adopted and used by it was “per-*359feet and adequate.” The adequacy and sufficiency of the rule, and the care which the defendant used in that respect, were the questions in issue, and which were to be determined upon the facts. If the jury had found that the rule adopted by the appellant was reasonably safe and proper, and was calculated to accomplish the purpose for which it was adopted, then the defendant could not have been properly charged with negligence in that respect, notwithstanding other railroad companies had adopted different rules or pursued other methods. But, inasmuch as such question was the very thing in issue, I think the evidence was properly received to aid the jury in determining it. Such evidence may not, within itself and when considered alone, be sufficient to show negligence with respect to the adoption of or the failure to adopt a particular rule; but the admissibility of evidence cannot be made to depend' upon the question of its sufficiency to establish even a material fact, much less an ultimate fact in issue.
3. Complaint is also made because the plaintiff was permitted to show that prior to and up to 1902 the defendant had adopted and used a rule requiring numbers in .the body of train orders to- be transmitted both in words and figures, but that in 1902 it abrogated the rule and adopted-the one requiring the use of figures only. I think this evidence was also admissible. In speaking of such question, Mr. Thompson, in his Commentaries on the Law of Negligence, vol. 6, section 1172, says:
“On the question-of the necessity for a particular rule, evidence is admissible that such a rule had previously existed and been abolished, as showing that the propriety of such a rule had been recognized, and that the attention of the employer had been called to its necessity.”
Upon the same point, see, also: Chicago & A. By. Co. v. Eaton, 194 Ill. 441, 62 N. E. 784, 88 Am. St. Rep-. 161; Mo., K. & T. By. Co. v. Miller, 25 Tex. Civ. App. 460, 61 S. W. 978'.
4. The next assignment of error relates to the refusal *360of the court to direct a verdict in favor of the defendant. The appellant did not contend in the court below, nor has .it here contended, that it was entitled to a directed verdict on the ground of insufficiency of evidence to show negligence on its part. At the close of all the evidence the defendant requested the court to give the jury the following instruction: “The court charges you, gentlemen of the jury, that in this case, as a matter of law, the plaintiff is not entitled to recover, and you will therefore return a verdict in favor of the defendant.” In their brief, counsel for appellant say: “We contend that this instruction should have been given, because the uncontradicted evidence shows that respondent is precluded from recovering for the death of his intestate, for the following reasons: (1) Because of his own contributory negligence in failing to observe, and in deliberately violating, the rules and regulations provided by his employer for his guidance in performing his wort. (2) Because of the negligence of the other members of the crew in the same particulars, for whose negligence, under the statute of Wyo-iming, pleaded and proved in this case, the defendant is not liable. (3) Because his accident and death were the results of risks and dangers known to and assumed by him at the time.”
These are the only grounds stated and urged by appellant why the court erred in refusing to direct the verdict. Appellant’s motion (for that is what the request was) for a directed verdict having been refused, the appellant is entitled to have the ruling reviewed, and the respondent is called upon to defend it on the grounds only upon which it is assailed. These are contributory negligence of the deceased; negligence of other members of the crew, and assumption of risk. But since the majority members of the court have held that the evidence was insufficient to show negligence on the part of the defendant with respect to the adoption and promulgation of its rule relating to the transmission of train orders, and for that reason, among others, have held that the court erred in refusing to direct the verdict, it may be observed that such *361bolding is largely based on the assumption that there was no evidence on such question, except that offered by the plaintiff that nearly all the principal railroads west of the Missouri river had adopted and used one system, while the defendant alone had adopted and used another and different method or system; and upon the conclusion that the evidence admitted, under the circumstances and for the reasons stated in the opinion, was not made relevant, and was, within, and of itself, not sufficient to show insufficiency or inadequacy of the defendant’s rule, or any negligence on its part in that respect. I do not contend that the jury was authorized to find the defendant negligent with respect to the promulgation of its rule, or its failure to adopt the rule suggested by plaintiff, on the ground merely that it was shown that other railroad companies had adopted and had promulgated a rule other than and different from that adopted by the defendant. As already observed, evidence of such fact' was not conclusive on the question of defendant’s negligence in that respect, and a binding instruction to that effect would clearly have been erroneous. The showing of such fact was merely evi-dentiary, to be considered by the 'jury in connection with all other evidence and circumstances shown in the case in determining whether the rule adopted by the defendant was reasonably adequate and suitable, and whether ordinary care had been taken by the defendant in adopting a reasonably suitable and proper rule. Some authorities hold that such evidence is necessary to carry the case to the jury. Says Mr. Thompson, at section 4149, vol. 4, of his Commentaries on the Law of Negligence:
“In the case of a railroad company, it has been held that, in order to take to a jury the question whether it has been guilty of the want of reasonable care in promulgating an appropriate rule which might have avoided an injury, there ought to be proof that such a rule was in operation on other roads, or that it was necessary or practicable under the circumstances, unless its necessity and propriety are so obvious as to be a question of common experience and knowledge, especially where it affirmatively appears that its existing rules reasonably provided against accidents.”
*362To tie same effect in Fritz v. Salt Lake, etc., Go., supra, where the defendant’s motion of nonsuit was sustained, principally upon the ground that such fact was not shown. Here the plaintiff not only laid before the jury the fact that other railroad companies had adopted rules other than and different from that adopted by the defendant, but also the general nature in which the defendant’s business, so far as relevant to the issue, was conducted, the manner in which it dispatched, transmitted, and delivered its train orders, the character, movement, and operation of its train, the transmission and delivery of the particular orders in question and the circumstances attending them, appellant’s prior adoption and abrogation of a rule or method different from that adopted and employed by it at the time of the accident, and other facts and circumstances relating to the conduct of the particular business drawn in question and the manner in which it was conducted. Now, in a few jurisdictions it has been held that the question of the suitability and adequacy of a rule such as is here involved is one of law for the court; but I think the great weight of authority is to the effect that the questions whether the rule adopted in a given ease was adequate and suitable, under the facts and circumstances in evidence, and whether the defendant exercised ordinary care in such regard, are, primarily, questions of fact for the jury. In speaking of such a question, this court, in the case of Johnson v. U. P. ■Goal Go., 28 Utah 46, 76 Pac. 1089, 67 L. R. A. 506, approvingly quoted the rule as stated in Barrows on Negligence, p. 102, section 40, and said that the doctrine “is generally sustained by both courts and text-writers, to-wit: ‘It is the duty of the master to prescribe and publish such suitable rules as the circumstances may reasonably require for the proper and safe transaction of the business’. This duty of the master to protect his servants by making suitable rules for the safe management of the business, becomes more imperative in proportion to the danger and complication of the work; but whether any rule at all is required, in the exercise of ordinary care, in a particular case, or whether the one in effect *363at tbe time of tbe injury was reasonably sufficient, are generally questions of fact for tbe jury.’ ”
It being conceded that tbe nature of tbe business was such as to require tbe defendant, in tbe exercise of ordinary care, to adopt and promulgate some suitable rule with respect to tbe transmission and delivery of train orders, tbe pertinent question in issue was whether tbe rule adopted by it was suitable and adequate, and whether due care had been exercised by tbe defendant in that regard. When such is the matter ■of inquiry the question “whether tbe rules and regulations devised and promulgated for tbe purpose of affording protection to employees are reasonably sufficient to that end presents a question for the jury.” (4 Thomp'. Comm. L. of Neg. section 4155.) To tbe same effect are the following cases' and authority: Railway v. Echols, 8.7 Tex. 339, 27 S. W. 60, 28 S. W. 517; Southern Pac. Go. v. .Wellington [Tex. Civ. App.] 36 S. W. 1114; G., B. & S. R. Go. v. McLallen, 84 Ill. 109; Eastwood v. Retsof Min. Go., 86 Hun, 91, 34 N. T. Supp. 196; Ford v. L. S. N. S. R. Co., supra; Moore Lime Go. v. Richardson s Adm’r., 95 Ya. 326, 28 S. E. 334, 64 Am. St. Eep. 785; 4 Thomp. Comm. L. of Neg., section 4146.
While tbe majority members of tbe court say that this court is committed to tbe doctrine that tbe question is one of fact, nevertheless, I think they have, in effect, themselves determined, on the evidence adduced, tbe question of adequacy and suitability of tbe rule, and held it sufficient and proper. I am of the opinion that these were questions for tbe jury.
That incorrect information was given tbe deceased and bis train crew with respect to tbe movement of tbe passenger train is not disputed. That tbe mistake occurred either in transmitting tbe message by.the train dispatcher, or by tbe operator at Granger in receiving and transcribing it, is equally clear. Let it be assumed that the message was correctly sent by the dispatcher, and that 'it was incorrectly transcribed by tbe operator, tbe question still is, is it as likely that tbe mistake would have occurred bad tbe numbers in *364the body of tbe order been transmitted in words as well as in figures ? Because of tbe great danger arising and tbe probable serious injury resulting from a mistake conveying information to tbe train operatives concerning tbe movement of trains, and because of tbe principle of law tbat care on tbe part of tbe defendant commensurate witb tbe danger involved was required of it, I am not prepared to say tbat reasonable minds might not differ on the question tbat due care required tbe adoption and use of tbe rule suggested by plaintiff, especially when aided, as tbe jury were, by evidence tbat such a rule was in operation and in general use by other roads. Tbe law fixes no definite standard by which tbe sufficiency or suitability of such a rule can be determined by us. Should we undertake to do. so, tbe determination of necessity would have to be made from a consideration of tbe facts and what common prudence required. Tbe only standard fixed by law is tbe one tbat tbe master is in duty bound to use ordinary care to promulgate and enforce reasonably suitable and proper rules when tbe nature of tbe business carried on by him and tbe circumstances of tbe case require the adoption of rules for tbe orderly and safe management of the business. Whether a given rule is suitable and practicable, and whether it is calculated to accomplish tbe purpose for which it is promulgated, is largely dependent upon tbe nature of tbe business, and whether it is dangerous or complicated and carried on by a great number of servants having various and different duties to perform, and tbe usual manner in which tbe business is generally conducted by those engaged in tbe same business. Tbe determination of tbe question must, of necessity, largely involve a question of fact. Tbe only instance in which we are authorized to say tbat tbe making of a rule is or is not required, or tbat a given rule is or is not suitable, or tbat the employer was or was not negligent in adopting or failing to adopt it, is as has been so often said by this and other courts in cases involving negligence, when there is no room for difference of opinion among reasonable men, not only as to tbe existence *365of tbe facts, but also as to tbe inferences which might fairly be drawn from conceded facts and from which it is proposed to infer negligence. I do not think this such a case.
In this connection it is argued thát the rule sufficiently guarded against the making of mistakes by providing that the receiving operator was required to repeat the message to the dispatcher, and in receiving messages to write them in manifold during transmission, and, if the requisite number of copies could not be made at one writing, others should be traced from one of the copies first made. It is urged by the appellant that this provision of the rule was not observed by the receiving operator, in that the copy of the order delivered by him to the deceased and his train crew was not written during transmission, and that in making it he failed to trace it from one of the copies first made in transmission. The claim rests alone upon inferences, and not on any direct evidence. Whether the operator wrote it during transmission, or traced it from a copy first made, or otherwise made the copy, is not shown. I do not think the evidence is so conclusive upon such matters as to require a finding but one way. The only witness who gave any testimony on the subject was the defendant’s assistant superintendent, who testified that he was unable to say whether the order was copied or traced, and that “there is nothing to indicate that the order was traced or written offhand.” That the order was not written in transmission, or was not traced from a copy first made, is a mere matter of inference deduced alone from the dispatcher’s record, which showed that the order was sent that No. 3 would run one hour and thirty minutes late, and that the order was so repeated to the dispatcher by the receiving operator at Granger and by other operators along the line. This, of course, may be evidence of- considerable weight that the order was sent as stated by the record, that it was so received and repeated by the receiving operator at Granger, and that the mistake in the order delivered by him to the deceased' and his train crew) was occasioned in manner as claimed. But the dispatcher’s *366record, the very thing from which the inference is deduced, is not conclusive of the question, nor of the facts therein recited, and is not binding and conclusive 'on the court and jury, especially when,- upon the undisputed facts in the case, No. 3 was not one hour and thirty minutes late, as stated by that record, but was one hour and forty-three minutes late. It was the duty of the defendant to deliver to its train crews correct information concerning the, movement and operation of its trains. It is conceded that incorrect information was given'the deceased and his train crew concerning the movement of the passenger train. The defendant attempted' to relieve itself from responsibility upon the claim made not only that its rules were suitable and sufficient, and had they been observed the mistake would not have occurred, but also that the mistake which was made was solely due to the receiving operator, who, the court charged, ás requested by the defendant, was a fellow servant of the deceased. The plaintiff had the burden of proof on the first, and the defendant on the second, question. Whether the mistake was due to the one or the other or both were questions of fact for the jury, and not of law for the court.
5. But the first ground urged by the appellant why the verdict ought to have been directed was that the evidence conclusively shows contributory negligence on the part of the deceased. The claimed acts of contributory negligence are specifically pleaded in the answer. The only acts there alleged, and the only acts urged by the appellant in the court below, and which are here urged by it, are that, under the circumstances of the case, the deceased and his train crew left Granger at a time when they ought to have known that they could not make the run to Azusa in time to clear No. 3 in accordance with the defendant’s rules, and that they were negligent in not observing that the train order delivered to them at Granger by the receiving operator stating that No. 3 would run one hour and fifty minutes late was incorrect, and that they were negligent in-relying and acting on the order. The evidence shows that the engine operated by *367tbe deceased on the night in question so badly leaked steam and in such quantities that it enveloped the engine and boiler with steam, and so obscured the headlight that it could not be seen by those on an approaching engine, and prevented those on the freight engine from seeing in advance of it. This condition of the engine had been regularly reported six or seven different times prior to the accident by employees of the defendant who had operated the engine. A special report was also made of it on the 9th day of November to the roundhouse foreman at Evanston, who was told that the engine leaked steam so badly that it was difficult to see the track ahead of it, and that unless it was kept in and repaired some one would get hurt or killed. The engine was not repaired. It was sent out by the defendant on the evening of the' 11th of November in such defective condition. The court charged the jury that the plaintiff could not recover on the alleged acts of the defendant’s negligence in furnishing the deceased a defective engine on the ground that the deceased, in operating the engine on the night in question, knew of such defects and assumed the risk. The court took such question from the jury, and further charged them that if they found that the defective condition of the engine “caused, or in any wise contributed as a proximate cause, to the accident which resulted in the death of plaintiff’s intestate, then the plaintiff cannot recover in this action.” The defendant’s assistant superintendent testified that there was a bulletin order which restricted the speed of 1,600 compound engines, to which class the engine operated-by the deceased belonged, to thirty miles an hour, but further testified that such bulletin order was issued by the master mechanic for the benefit of the mechanical department, and “to keep the engines, on account of being such heavy machines, from being pounded to pieces.” A copy of the order was not produced. Other witnesses testified that a schedule of thirty miles per hour was allowed, but it did not mean that a uniform rate of thirty miles per hour had to be maintained, and that such engines and trains, at some places, could *368run faster or slower, depending upon tbe circumstances, as to whether it was down or up grade; and that such had been the custom and practice of operating engines of the classi to which the deceased’s engine belonged.
The deceased and his train crew arrived at Granger at 11:25 p. m. All prior orders delivered to them then ended and became ineffectual. They were not authorized to leave Granger without orders from the dispatcher. At 11:35 p. m. they received an order from him authorizing them to leave Granger and to proceed to Green River. At the same time they received the order informing them that No. 3 would run one hour and fifty minutes late. They left Granger for Azusa, a distance of six miles, at about 11:39. The only witness who testified as to the time of their leaving was the .rear brakeman. He testified that after the train, had pulled out and left the depot and passed the switch, which was adjusted by him, and after he got on the train and took his position in the caboose, he looked at his watch and it then was 11:41, and that perhaps a couple of minutes had elapsed from the time the train left before he looked at his watch. The record of the defendant’s train dispatcher does not show the fact or time of the departure of the freight train from Granger. Whether it was the fault of the operator in not reporting it, or whether the dispatcher failed to- record it, is not shown. Had No. 3 been late one hour and fifty minutes, it would have reached Azusa at 12:02. That would have given the crew twenty-three minutes to make the run to Azusa; that is, they had thirteen minutes to make the run and take the switch or siding at Azusa ten minutes in the clear of No. 3, in. accordance with the defendant’s rules. Running at the rate of thirty miles an hour, it would have taken them twelve minutes to make the run. The track from Granger to Azusa was downgrade for the first five miles, and from there on a slight up grade the rest of the distance. The country between the two places was open, the track straight, and the view unobstructed. The two trains collided a mile and about one hundred and fifty yards west of Azusa. The *369conductor of No. 3 testified that ¿t tbe time of tbe collision he wa.s seated in a chair, and that the first shock threw his chair backwards, and the next threw his feet over his head and against the partition; that after he collected himself, replaced the chair, and adjusted a cushion on one of the seats, picked up and lit his lantern, he looked at his watch, and it then was 12:01 and a few seconds. He, however, further testified that his train was running at a rate of fifty miles per hour. The defendant’s record shows that No. 3 passed Mars-ton, a place four and one-half miles east of the place of the collision, at 11:50. There was no telegraph station at Az-usa, and no stop was made there. If No. 3 was running fifty miles an hour from the time it left Marston until it reached the place of the collision, it reached the latter place 5.4 minutes thereafter, or at a little past 11:55'. If it was running only at the regular schedule- time, thirty-five miles an hour, it passed Azusa at 11:56 and reached the place of accident between 11:57 and 11:58. If No. 3 passed Mars'ton at 11:50, about which there is no dispute, and running at a rate of fifty miles an hour, down-grade as shown, by the evidence, or even at thirty-five miles an hour, without stopping, it certainly did not take it until 12:01 to reach the place of accident, a distance of only four and one-half miles. We therefore have two things uncertain within several minutes — the exact time that the deceased left Granger with his train,, and the exact time of the collision. Taking the time as approximated by the rear brakeman that the deceased and his-crew left Granger, and considering No. 3 one hour and fifty minutes late, they had thirteen minutes to make the run from Granger to Azusa and take the siding ten minutes in the clear of No. 3. A number of witnesses testified for plaintiff —some of whom were familiar with the engine and had operated it several days before the accident — that the engine’s leaking steam did not interfere with its running capacity in going downgrade, and that, with the kind of train to which it was attached the engine, under all the circumstances shown *370in tbe case, was capable of being run to Azusa in ten or eleven minutes and in tbe clear of tbe passenger train. It was also shown that a car would run down sucb a grade twenty miles an bour without any power. Furthermore, there is evidence tending to show that on tbe very night in question, in "going downgrade west of Granger from Spring Valley to Leroy, a distance of seven and one-half miles, such distance was covered by the engine and train in fourteen minutes; from Leroy to Carter a distance of fifteen miles, with several stations intervening, in thirty-one minutes. If the engine, west of Granger, downgrade, was capable of being operated that night by the deceased at the rate of thirty miles an hour, he may have believed that he could operate it at the same speed downgrade running east of Granger to Azusa. But it is said that they were on the way from Gran-ger to Azusa something like fifteen or twenty minutes, depending upon the exact time of their leaving and of the collision, in going five miles, and that such time was consumed by them because of the defective condition of the engine; and that the deceased ought to have known that, though No. 3 was one hour and fifty minutes late, he could not make the run in twenty-three minutes; allowing ten minutes in the clear of No. 3. If foresight were as good as hindsight, no doubt persons frequently would act differently from the way they do. In judging the deceased’s conduct, we must look at the existing facts as they were known to him, and the circumstances by which he was surrounded at the time. What caused him and his crew to be on the road as long as they were in traveling the distance of about five miles is not shown. The rear brakeman, though a witness in the case, was not interrogated upon this question by either party. The only testimony given by him bearing on the matter was that about two miles east of Granger the deceased’s train ran from twenty to thirty miles an hour. Otherwise the record is silent with respect to such a question. But the inference is drawn that the deceased and his crew were that long on the road because of the defective condition of the engine. The inference *371drawn is one of fact, not of law. That may be a proper inference to draw as a matter of fact, and if I sat in the jury box I might agree with it. Being an inference of fact, the defendant had its day in court on that question before the jury. The deceased, of course, knew that the engine was defective ; that he also knew or ought to have known that, under the circumstances, the run could not be made without violating the rules of the defendant, or that' it could not be safely made, is not so clear. Whether, under all the circumstances of the case, the engine, because of its defective condition, was incapable of being safely operated at a rate of thirty miles an hour, .and, if so, whether the deceased ought to have known such fact, and whether, under all the circumstances, he was guilty of negligence in attempting to make the run, were questions not of law, but were peculiarly within the province of the jury, and were submitted to them on proper instructions.
The only other ground of contributory negligence urged by the appellant is that the deceased and the conductor of his crew ought to have known that the order delivered to them at Granger stating that No. 3 was one hour and fifty minutes late was incorrect. It was shown that they at 8 :05, and at Altamount. fifty-seven miles west of Granger, received an order which was also numbered 59, stating that No. 3 would run one hour and thirty minutes late. It is contended that the order delivered to them at Granger at 11:35 p. m. was the same order as was delivered to them at Altamount. The order received by them that No. 3 would run one hour and fifty minutes late was on its face complete and regular. True, it bore the same number as the order delivered to them at Altamount. From such fact it is claimed the train crew should not only have discovered that the orders were the same, but also that the first was correct and the last incorrect. Though the two orders were numbered the same, they may not have noticed such fact. Whether they were negligent in not noticing it, is not for us to say. Had they noticed it, still it is not clear they ought to have known that the infor-*372matión stated in tbs first was correct and in tbe second was incorrect. Tbe first order was “made complete” and delivered at 8:05 p‘. m., tbe second at 11:35 p. m. Tbe natural thing to be expected of them was to act, as was done by them, on tbe last order delivered to them, especially since tbe .train orders delivered to them west of Granger no longer controlled tbe movement of their train. Let it be supposed that in the first order delivered to them it bad been stated that No. 3 was one hour and fifty minutes late, and that tbe information was incorrect, that in tbe second order it bad been correctly stated that No. 3 was one hour and thirty minutes late, and that the train crew bad' done what is said by appellant they should have done, disregarded tbe last order and acted on tbe first, and in so doing bad left Granger and run into No. 3 (for bad No. 3 been one hour and thirty minutes late it would have left Azusa about tbe time that No. 1661 left Granger), I think there would be more room to urge negligence on their part for tbe reason that all prior orders delivered to them bad ended, that tbe movement of their train was governed by new. orders delivered to them at Granger, and that common prudence required that they should act on tbe latest information given them. They undoubtedly were required to examine tbe order with a view of ascertaining whether it concerned tbe movement of their train, and whether it appeared to be regular and complete on its face. They were not, however, required to make efforts to ascertain whether tbe information conveyed by tbe order was correct. A failure to make such effort did not subject them to tbe ¡charge of contributory negligence as matter of law. It was tbe primary duty of tbe defendant to transmit and deliver to them correct information concerning tbe movements of its trains, and it did not devolve upon tbe train operatives to make investigations to ascertain whether the information conveyed was correct, for they bad the right to rely upon tbe' assumption that such duty bad been performed by tbe defendant with all reasonable care.
Tbe further ground upon which the majority members of *373the court bold tbe deceased guilty of contributory negligence, bis omission or failure to protect tbe train, was not urged in tbe court below, and is not urged bere. No sucb facts were alleged, nor was there any evidence introduced witb respect to sucb a question. Wbat tbe deceased, or any member of bis crew, did, or. did not do, in that regard, from tbe time they left Granger until tbe collision, is not disclosed by tbe evidence. In this jurisdiction tbe burden of proving contributory negligence is on tbe'defendant. If it was intended to. predicate contributory negligence of tbe deceased on tbe ground of bis failure to protect bis train, it was necessary to' show that it was bis duty, as tbe engineer of tbe train, to do sucb things, or that be bad direction of or control over sucb matters, and that tbe duty was not discharged by him. For, if it was tbe duty of tbe brakeman and not tbe engineer to do sucb things, and if tbe conductor bad tbe control over and direction of sucb matters, and a failure to do them was negligence, then such negligence was that of a fellow servant, and not contributory negligence of tbe deceased. But upon these matters tbe record is silent. I do not see anything in tbe evidence to authorize a finding of fact that tbe deceased, or any member of bis crew, did or did not, protect the train, and therefore do not see anything to warrant a conclusion imputing negligence to them in sucb particular, except tbe mere happening of tbe accident. I do not see wherein tbe observation made, that since we held in tbe ease of Stone v. U. P. By. Go., 32 Utah 185, 89 Pac. 715, tbe evidence sufficient to send tbe case to tbe jury and to authorize their finding that tbe defendant was negligent in sending out tbe engine in its defective condition, it should now be held, as matter of law, that the deceased was prima facie or conclusively guilty of negligence in attempting to operate tbe engine from Granger to Azusa, is pertinent to tbe question in band.
6. Tbe only ground urged by tbe appellant in support of its contention that tbe deceased assumed the risk is that, since tbe deceased, as an engineer, bad been in tbe service of *374the defendant for a number of years, he knew that the defendant, at the time of and prior to the accident, had employed a system in transmitting orders by stating numbers in figures only, and whatever “conditions of weakness” existed therein, or whatever danger or risk was involved in the use of such a system, was well known to and was assumed by him, it not having been made to appear that he ever made complaint, or that he was promised that another or different system would be adopted by the defendant. The- deceased undoubtedly knew the system and method adopted and used by the defendant during the time of his employment. If he further knew that such a method was inadequate and unsuitable, or that it was not the method in general use by those engaged in a similar business and under similar circumstances, and knew and appreciated the danger arising from the use of the method used by' the defendant, or knew that such dangers could have been guarded against by the use of methods in general use or by other methods which were reasonably suitable and adequate, then it might well be said that by his continuing in the service he assumed the risk. What knowledge the deceased had in that regard was a question of fact. His knowledge of such facts does not rest upon any direct evidence. The burden was on the defendant to show it. It urges that it is so conclusively shown as to take the case from the jury because of the deceased’s knowledge of the defendant’s method of business. Such a contention is well answered by the court in Railway v. Archibald, 170 U. S. 671, 18. Sup. Ct. 777, 42 L. Ed. 1188, and in Railroad v. McDade, 191 U. S. 64, 24 Sup>. Ct. 24, 48 L. Ed. 96. The principles announced in these cases have been approved and applied by this court in the cases of Merrill v. Railroad, 29 Utah 264, 81 Pac. 85, 110 Am. St. Pep. 695, and Leach v. Railroad, 29 Utah 285, 81 Pac. 90, 110 Am. St. Pep. 708.
The principle so often applied by courts that a master and servant do not stand on equal footing, and that the servant has the right to rely upon the superior skill and judgment of .the master, I think, well applies here. In order to *375say that knowledge should be imputed to tbe deceased tbat the method employed by the defendant was unsuitable and improper, we are required to hold that he must be equally presumed to have known what the defendant was presumed to know. Before we are authorized to say that such knowledge of such facts should be imputed to the deceased as matter of law, we are obliged to say that such facts must have been of such common knowledge, and that the dangers arising from the use of such a system were so open and so obvious, as that all train operatives must be presumed to have known them. (1 Labatt, Hast. & Serv., section 390 et seq.) This I am unable to do. I think the question was properly submitted to the jury.
Neither can I assent to the doctrine that when train operatives leave a station with their train they, as matter of law, assume the risk of failing to get to the objective point in time to avoid collisions with approaching trains. It cannot be said that collisions are ordinary risks incident to the business-. An operative may, of course, be negligent in leaving a station with his train, or in operating it along the line, which may be a direct or contributory cause of a collision. If so, he cannot recover for an injury sustained, because of his contributory negligence. True, in a sense, it may be said that one assumes the risk of his own negligence; but that is not what is meant by the doctrine of assumption of risk. ' The deceased assumed the risk of dangers incident to the operation of the defective engine. But on that ground the court took from the jury the issue of the defendant’s negligence in furnishing the deceased and sending him out with the defective engine, and further told the jury that, if the defective condition of the engine in any wise contributed to the cause of the accident, the plaintiff could not recover. The question then arises, does the evidence so conclusively show that the defective condition of the engine and the manner in which it was operated by the deceased was the proximate or a contributing cause of the collision as to preclude a contrary finding by the jury ? This, in the prevailing opinion, *376■has been answered in the affirmative. It is, in effect, said that the evidence is insufficient to show, and that it is mere spéculation, that the mistake in the order giving the deceased’s crew incorrect information concerning the movement of the passenger train was the proximate cause of the collision. The question of the proximate cause of an injury is primarily one of fact for the jury under proper instructions. (2 Labatt, Mast. & Serv., section 805'; Stone v. U. P. B. Go., 32 Utah 185, 89 E'ac. 175, and cases there cited; Hayes v. 'Mich. Gent. B. Co., Ill U. S. 228, 4 Sup. Ct. 369, 28 L. Ed. 410; Ohio, etc., B. Go. v. Trowbridge, 126 Ind. 391, 26 N. E, 64.)
It seems to me no argument is necessary to show that the jury was authorized to find, as evidently was found by them, that the mistaken) information contained in the “bulled” order was the efficient cause which induced the'deceased and his train crew to undertake the run, and that had they been informed that No. 3 was but one hour and thirty minutes late, or one hour and forty-three minutes late, they would not have undertaken to make the run, and the collision would not have happened. The debatable questions are, whether the evidence is sufficient to show that the mistake in the order was wholly or partly due to the negligence of the defendant in manner as in the complaint alleged, or was solely due to the negligence of the receiving operator, which have already been considered. If the breach of the defendant’s duty in such regard was sufficiently established, then the questions whether such breach was the proximate cause of the collision, and whether the deceased was guilty of negligence in the particulars claimed which contributed thereto, were proper considerations for the jury.
7. The assignments of error relating to the charge are directed to portions of paragraphs 6, 9, 10, and 12. The only discussion or observation the appellant made of these assignments is the statement in their brief that what was said by them in respect of the assignments of error relating to the admission of the evidence complained of, and the ruling of *377the court refusing to direct a verdict on the ground of contributory negligence, assumption of risk, and fellow service, applied to'these assignments, except as to paragraph 10 of the charge, with respect to which, it is argued, the court erred in submitting to the jury the question whether Miller, the receiving operator at Granger, was in the employ of the defendant. "When the portions of these paragraphs, the giving of which are assigned as error, are read, it will be seen that neither involved any matter discussed by counsel in the discussion of their prior assignments. However, I can see no objection to paragraph 6, which is fully set forth in the opinion of the majority members of the court. I do not think it open to the criticism that the “appellant was in effect declared negligent unless it adopted a particular method, namely, that of stating the time in the body of its train orders in both words and figures.” To the contrary, the court charged that if the jury found by a preponderance of the evidence in the case that ordinary care required the defendant to adopt such a rule, then a failure to exercise such care would be negligence; and that if the jury found from all the evidence that ordinary care did not require the adoption of such a' rule, then the plaintiff was not entitled to recover. This is emphasized in paragraph 12, where the court also charged: “Therefore the court charges you in this case that if you find by a preponderance of the evidence that ordinary care required the defendant to adopt a rule providing that when time is stated in the body of a train order it should be expressed both in words and figures and not simply in figures, and that the defendant in this case failed to exercise such care, and that such failure on its part was a proximate cause of the injury and death of plaintiff’s intestate, then the court charges you that the plaintiff is entitled to recover in this action, unless” the deceased assumed the risk, etc.
I think the judgment of the court below ought to be affirmed.